 



Exhibit 10.38

FIRST AMENDMENT
TO THE
COOPER CAMERON CORPORATION
SAVINGS-INVESTMENT PLAN FOR HOURLY EMPLOYEES

     WHEREAS, effective as of January 1, 1995, Cooper Cameron Corporation
(hereinafter referred to as the “Company”) assumed the sponsorship of the
Cameron Iron Works USA, Inc. Savings-Investment Plan for Hourly Employees and
renamed said plan the Cooper Cameron Corporation Savings-Investment Plan for
Hourly Employees (hereinafter referred to as the “Plan”); and

     WHEREAS, the Plan is maintained for the benefit of employees of the Company
at its Oil Tool Division represented by South Texas District Lodge 37,
International Association of Machinists and Aerospace Workers (hereinafter
referred to as the “Union”); and

     WHEREAS, the Company and the Union have agreed to make certain revisions to
the Plan with respect to the provisions relating to loans and withdrawals;

     NOW, THEREFORE, effective as of April 1,1995, the Plan is hereby amended in
the respects hereinafter set forth.

     1. Section 7.1 of the Plan is hereby amended to provide as follows:

     7.1 Loans. Any Participant of the Plan may elect to borrow from his
Employee Before-Tax Contribution Account and his Employee After-Tax Contribution
Account pursuant to the provisions of this Section 7.1. Loans shall be made
available to Participants on a reasonably equivalent basis and shall not be made
available to Highly Compensated Employees in an amount greater than the amount
made available to other Participants. No loan to any Participant shall be made
to the extent that such loan would exceed 50% of the Participant’s total vested
balance in his Separate Account; provided, however, that no loan shall be
greater than $50,000 minus the highest outstanding plan loan balance of the
Participant during the preceding 12 months. In addition to such rules as the
Company may adopt, all loans shall comply with the following terms and
conditions:

     (i) An application for a loan by a Participant shall be made in writing to
the Company,

     (ii) The period of repayment for any loan shall be determined by mutual
agreement of the Company and the borrowing Participant, but such period shall be
one, two, three, four or five years.

 



--------------------------------------------------------------------------------



 



     (iii) Each loan shall be made against collateral, being a security interest
in the Participant’s entire right, title and interest in and to his total vested
balance of his Separate Account, supported by the Participant’s promissory note
for the amount of the loan, including interest, payable to the order of the
Trustee.

     (iv) Each loan shall bear interest at a reasonable rate to be fixed, from
time to time, in accordance with procedures adopted by the Company.

     (v) A Participant may have no more than one loan outstanding at any time,
and a period of six months must have elapsed from the repayment of a loan by a
Participant before another loan shall be made to said Participant.

     (vi) A loan shall be made in $100 increments, provided, however, that no
loan shall be less than $1,000.

     (vii) The method of repayment shall be by payroll deduction, which, to the
extent permitted by law, shall be irrevocable until the loan has been repaid in
full, and full lump sum repayment will be allowed without penalty at the end of
any month. In the event that a Participant is no longer subject to payroll
deductions for any reason, including but not limited to termination of
employment, retirement, disability or authorized leave of absence, the
Participant shall be required to continue to make all loan payments when due.

     (viii) Loans shall be made on a pro-rata basis from the Participant’s
Employee Before-Tax Contribution Account and Employee After-Tax Contribution
Account,

     (ix) Repayments of loans shall be made to the Participant’s Separate
Account in accordance with his current applicable investment election.

     (x) In the event of death or default, the Participant will be deemed to
have received a distribution of his Employee After-Tax Contribution Account, and
his Employee Before-Tax Contribution Account, to repay the entire unpaid
principal balance plus interest accrued.

     2. Section 7.2 of the Plan is hereby amended to provide as follows:

     7.2 Withdrawal of Employee After-Tax Contributions and Employer Matching
Contributions. Any Participant who has vested interest in his Employer Matching
Contribution Account may withdraw all, but no less than all, of the balance in
his Employee After-Tax

2



--------------------------------------------------------------------------------



 



Contribution Account and his Employer Matching Contribution Account. Any
Participant who does not have a vested interest in his Employer Matching
Contribution Account may withdraw all, but not less than all, of the balance in
his Employee After-Tax Contribution Account. Either of such withdrawals shall be
requested at least ten days prior to the date thereof by notifying the Company
in writing and such withdrawal may be made only as of the last day of a calendar
month. In the event that a Participant makes such a withdrawal, he shall not be
permitted to make any contributions to his Employee After-Tax Contribution
Account or Employee Before-Tax Contribution Account for a period of at least six
months following the date of such withdrawal. If a Participant makes a
withdrawal pursuant to this Section 7.2, he may not make another such withdrawal
until he has resumed his Employee After-Tax Contributions and/or Employee
Before-Tax Contributions for at least twelve months.

Executed at Houston, Texas, this 14 day of October, 1995.

         
 
  COOPER CAMERON CORPORATION

       

       

       
 
  By:   /s/ Jane L. Crowder

     

--------------------------------------------------------------------------------

 

      Title: Director, Compensation & Benefits

3



--------------------------------------------------------------------------------



 



Exhibit 10.38

SECOND AMENDMENT
TO THE
COOPER CAMERON CORPORATION
SAVINGS-INVESTMENT PLAN FOR HOURLY EMPLOYEES

     WHEREAS, effective as of January 1, 1995, Cooper Cameron Corporation
(hereinafter referred to as the “Company”) assumed the sponsorship of the
Cameron Iron Works USA, Inc. Savings-Investment Plan for Hourly Employees and
renamed said plan the Cooper Cameron Corporation Savings-Investment Plan for
Hourly Employees (hereinafter referred to as the “Plan”); and

     WHEREAS, the Plan is maintained for the benefit of employees of the Company
at its Oil Tool Division represented by South Texas District Lodge 37,
International Association of Machinists and Aerospace Workers (hereinafter
referred to as the “Union”); and

     WHEREAS, the Plan has been amended and restated to comply with the
provisions of the Tax Reform Act of 1986, the Omnibus Budget Reconciliation Act
of 1986 and subsequent tax legislation; and

     WHEREAS, the Plan has been amended on one occasion;

     WHEREAS, in order to receive a favorable determination letter from the
Internal Revenue Service with respect to the qualification of the Plan, the Plan
must be amended in certain respects;

     NOW, THEREFORE, effective as of July 1, 1992, the Plan is hereby amended in
the respects hereinafter set forth.

     1. Subparagraph (ii) of Section 4.12 of the Plan is hereby amended to
provide as follows:

     (ii) Such Participant’s compensation as defined in Paragraph (d) of
Section A.1 of Appendix A (including, however, any deferrals not includible in
gross income under Section 125, 402(e)(3), 402(h) or 403(b) of the Code) for the
Plan Year.

     2. Section 4.12 of the Plan is hereby amended by the deletion of the third
sentence and the immediately following parenthetical sentence thereof.

     3. Section 7.2 of the Plan is hereby amended by the revision of the sixth
sentence thereof to provide:

In the event a Participant who does not have a vested interest in his Employer
Matching Contribution Account withdraws the balance in his Employee After-Tax
Contribution Account, the balance of his Employer

 



--------------------------------------------------------------------------------



 



Matching Contribution Account shall be forfeited, if any portion of his Employee
After-Tax Contribution Account so withdrawn was attributable to mandatory
contributions as defined in Section 41l(c)(2)(C) of the Code, and such
forfeiture shall be applied to the next Employer Matching Contribution
obligation of the Employer.



    Executed at Houston, Texas, this 22nd day of September, 1997.

         
 
  COOPER CAMERON CORPORATION

       
 
       

  By:   /s/ Franklin Myers

     

--------------------------------------------------------------------------------

 

      Title: Sr. Vice President

 2



--------------------------------------------------------------------------------



 



Exhibit 10.38

THIRD AMENDMENT TO
COOPER CAMERON CORPORATION
SAVINGS INVESTMENT PLAN
FOR HOURLY EMPLOYEES

     WHEREAS, COOPER CAMERON CORPORATION (the “Company”) has heretofore adopted
the COOPER CAMERON CORPORATION SAVINGS INVESTMENT PLAN FOR HOURLY EMPLOYEES (the
“Plan”) for the benefit of its eligible employees; and

     WHEREAS, the Company desires to amend the Plan to incorporate certain
revisions required by recent legislative developments and to make certain other
changes to the Plan;

     NOW, THEREFORE, the Plan is hereby amended as follows:



I.   Effective as of December 12, 1994, the following new Section 13.7 of the
Plan shall be added to Article XIII of the Plan:

     “13.7 Uniformed Services Employment and Reemployment Rights Act
Requirements Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with section 414(u) of the Code.”



II.   Effective as of January 1, 1995, Appendix A of the Plan shall be deleted
and the attached Appendix A shall be substituted therefor.



III.   Effective as of April 1, 1996:



  1.   Section 1.1(37) of the Plan shall be deleted.     2.   Section 6.1 of the
Plan shall be deleted and the following shall be substituted therefor:

          “6.1 Crediting of Contributions. All amounts contributed as Employee
Before-Tax Contributions, Employee After-Tax Contributions, and Employer
Matching Contributions shall be credited to the appropriate Separate Account of
each Participant and invested as soon as administratively feasible following
their receipt by the Trustee.”



  3.   Section 6.2 of the Plan shall be deleted and the following shall be
substituted therefor:

          “6.2 Valuation of Participant’s Interest. The balance of each
Participant’s Separate Account shall reflect the result of daily pricing of

 



--------------------------------------------------------------------------------



 



the assets in which such Account is invested from the time of receipt by the
Trustee until the time of distribution.”



  4.   Section 6.3 of the Plan shall be deleted.     5.   The first sentence of
Section 8.4 of the Plan shall be deleted and the following shall be substituted
therefor:         “Distribution of the entire balance of the Participant’s
Separate Accounts as of his Settlement Date shall be made in the manner
hereinafter set forth.”     6.   The following phrase shall be added at the end
of subparagraph (a) of Section 8.4 of the Plan:         “(provided, however,
that such Participant or Beneficiary may elect to receive the vested portion of
his Account that is invested in the common stock of the Company distributed in
the form of whole shares of such stock with the value of any fractional shares
to be paid in cash).”     7.   The phrase “prior to age 70 1/2” contained in the
first sentence of subparagraph (b) of Section 8.4 shall be deleted and the
following shall be substituted therefor:         “(provided, however, that such
Participant or Beneficiary may elect to receive the vested portion of his
Account that is invested in the common stock of the Company distributed in the
form of whole shares of such stock with the value of any fractional shares to be
paid in cash).”     8.   Subparagraph 4(i) of Section 8.5 of the Plan (under the
heading “Mandatory Distribution Values of a Participant’ shall be deleted and
the following shall be substituted therefor:



    “(i) The balance of the Participant’s Separate Account as of the last day in
the calendar year immediately preceding the distribution calendar year.”



  9.   A new Section 10.7 of the Plan shall be added as follows:        
            “Section 10.7 Payment of Expenses. All expenses incident to the
administration of the Plan and Trust, including but not limited to, legal,
accounting, Trustee fees, direct expenses of the Employer and the Plan
Administrator in the administration of the Plan, and the cost of furnishing any
bond or security required of the Plan Administrator shall be paid by the Trustee
from the Trust, and, until paid, shall constitute a claim against the Trust
which is paramount to the claims of Participants and Beneficiaries; provided,
however, that (a) the obligation of the Trustee to pay such expenses from the
Trust shall cease to exist to the extent such expenses are paid by the

2



--------------------------------------------------------------------------------



 



Company and (b) in the event the Trustee’s compensation is to be paid, pursuant
to this Section, from the Trust, any individual serving as Trustee who already
receives full-time pay from an Employer or an association of Employers whose
employees are Participants, or from an employee organization whose members are
Participants, shall not receive any additional compensation for serving as
Trustee. This Section shall be deemed to be a part of any contract to provide
for expenses of Plan and Trust administration, whether or not the signatory to
such contract is, as a matter of convenience, the Company.”



  10.   Subparagraph (a) of Section 12.3 of the Plan shall be deleted and the
following shall be substituted therefor:

     “(a) As of the termination date, any previously unallocated contributions,
forfeitures, and net income (or net loss) shall be allocated among the Separate
Accounts of the Participants as of such date according to the provisions of
Article VI. Thereafter, the net income (or net loss) shall continue to be
allocated to the Accounts of the Participants until the balances of the Accounts
are distributed.



IV.   Effective as of January 1, 1997:



  1.   Section 1.1(7) of the Plan shall be deleted and the following shall be
substituted therefor:

     “(7) The term “Eligible Earnings” shall mean the compensation within the
meaning of Section 415(c)(3) of the Code, subject to the provisions of section
414(q)(6), paid during a Plan Year by the Employer to a Participant while a
Participant, including all base earnings computed on straight time hourly rates
for work performed, excluding however, shift differential, leaderman pay,
trainer pay, overtime pay, bonuses, incentive or other supplemental pay, and any
Before-Tax Contributions contributed under the Plan or any other extraordinary
compensation with respect to such Participant during such Plan Year and elective
Employer Contributions made on behalf of a Participant that are not includable
in gross income under Section 125, Section 402(a)(8), Section 402(h) and Section
403(b) of the Code, but excluding reimbursements or other expense allowances,
fringe benefits, moving expenses, deferred compensation (other than Employee
Before-Tax Contributions), and welfare benefits. Notwithstanding the foregoing,
the Eligible Earnings of a Participant taken into account for purposes of the
Plan shall be limited to $170,000 for any Plan Year, with such limitation to be:
(a) adjusted automatically to reflect any amendments to Section 401(a)(17) of
the Code and any cost-of-living increases authorized by Section 401(a)(17) of
the Code; and (b) prorated for a Plan Year of less than twelve months and to the
extent otherwise required by applicable law.”

3



--------------------------------------------------------------------------------



 



  2.   Section 1.1(23) of the Plan shall be deleted and the following shall be
substituted therefor:

     “(23) The term “Highly Compensated Employee” shall mean each Employee who
performs services during the Plan Year for which the determination of who is
highly compensated is being made (the “Determination Year”) and who:

(a) Is a five-percent owner of the Employer (within the meaning of section
416(i)(1)(A)(iii) of the Code) at any time during the Determination Year or the
twelve-month period immediately preceding the Determination Year (the “Look-Back
Year”); or

(b) Receives compensation (within the meaning of section 414(q)(4) of the Code;
“compensation” for purposes of this Paragraph) in excess of $80,000 (with such
amount to be adjusted automatically to reflect any cost-of-living adjustments
authorized by section 414(q)(1) of the Code) during the Look-Back Year and is a
member of the top 20% of Employees for the Look-Back Year (other than Employees
described in section 414(q)(5) of the Code) ranked on the basis of compensation
received during the year.

For purposes of the preceding sentence, (i) all employers aggregated with the
Employer under section 414(b), (c), (m), or (o) of the Code shall be treated as
a single employer and (ii) a former Employee who had a separation year
(generally, the Determination Year such Employee separates from service) prior
to the Determination Year and who was an active Highly Compensated Employee for
either such separation year or any Determination Year ending on or after such
Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated
Employee. To the extent that the provisions of this Paragraph are inconsistent
or conflict with the definition of a “highly compensated employee” set forth in
section 414(q) of the Code and the Treasury regulations thereunder, the relevant
terms and provisions of section 414(q) of the Code and the Treasury regulations
thereunder shall govern and control.”



  3.   Section 1.1(26)(b) of the Plan shall be deleted and the following shall
be substituted therefor:

“(b) such services are performed under primary direction or control by the
Recipient; and”



  4.   Section 4.11 of the Plan shall be deleted and the following shall be
substituted therefor:

4



--------------------------------------------------------------------------------



 



     “4.11 Limitation on Employer Matching Contributions and Employee After-Tax
Contributions. Notwithstanding any other provision of the Plan to the contrary,
the Company shall take such action as it deems appropriate to limit the amount
of Employee After-Tax Contributions, Employer Matching Contributions, and
qualified nonelective contributions made by or on behalf of each Highly
Compensated Employee each Plan Year under the Plan to the extent necessary to
insure that the contribution percentage requirement under Section 401(m) of the
Code is not exceeded. Such Code Section and Treasury Regulations relating
thereto are hereby incorporated into the Plan by reference. Testing performed
pursuant to Section 401(m) of the Code shall utilize the current year testing
method as such term is defined in Internal Revenue Service Notice 98-1. Anything
to the contrary herein notwithstanding, if, for any Plan Year, the sum of the
aggregate Employer Matching Contributions and Employee After-Tax Contributions
allocated to the Separate Accounts of Highly Compensated Employees exceeds the
maximum amount of such Employer Matching Contributions and Employee After-Tax
Contributions permitted on behalf of such Highly Compensated Employees pursuant
to this Section, an excess amount shall be determined by reducing first,
Employee After-Tax Contributions made by, and second, Employer Matching
Contributions made on behalf of, Highly Compensated Employees in order of their
highest contribution percentages in accordance with Section 401(m)(6)(B)(ii) of
the Code and Treasury Regulations thereunder. Once determined, such excess shall
be distributed to Highly Compensated Employees in order of the highest dollar
amounts contributed by or on behalf of such Highly Compensated Employees in
accordance with Section 401(m)(6)(C) of the Code and the Treasury Regulations
thereunder (or, if such excess contributions are forfeitable, they shall be
forfeited) before the end of the next following Plan Year. Employer Matching
Contributions shall be forfeited pursuant to this Section only if distribution
of all vested Employer Matching Contributions is insufficient to meet the
requirements of this Section. If vested Employer Matching Contributions are
distributed to a Participant and nonvested Employer Matching Contributions
remain credited to such Participant’s Accounts, such nonvested Employer Matching
Contributions shall vest at the same rate as if such distribution had not been
made. The income or loss allocable to contributions determined to be excess
pursuant to this Section shall be determined by the Company in accordance with
applicable rules and regulations. Notwithstanding any distributions pursuant to
the foregoing provisions, contributions determined to be excess pursuant to this
Section shall be treated as Annual Additions for purposes of Appendix A.”



  5.   Section 4.12 of the Plan shall be deleted and the following shall be
substituted therefor:

     “4.12 Limitation on Employee Before-Tax Contributions. Notwithstanding any
other provision of the Plan to the contrary, the

5



--------------------------------------------------------------------------------



 



Company shall take such action as it deems appropriate to limit the amount of
Employee Before-Tax Contributions under the Plan made on behalf of each Highly
Compensated Employee for each Plan Year to the extent necessary to insure that
the actual deferral percentage requirement under Section 401(k) of the Code is
not exceeded. This Section 4.12 shall be interpreted, applied, and to the extent
necessary, deemed modified without formal amendment thereto so as to satisfy
solely the minimum requirements of Section 401(k) of the Code, and the Treasury
Regulations regarding such requirements are hereby incorporated into the Plan by
reference. The average deferral percentage testing applied under Section 401(k)
of the Code shall utilize the current year testing method as such term is
defined in Internal Revenue Service Notice 98-1. If, for any Plan Year, the
aggregate Employee Before-Tax Contributions under the Plan made by the Company
on behalf of Highly Compensated Employees exceeds the maximum amount of Employee
Before-Tax Contributions permitted on behalf of such Highly Compensated
Employees pursuant to this Section 4.12, an excess amount (hereinafter referred
to as ‘Excess Contributions’) shall be determined by reducing Employee
Before-Tax Contributions made on behalf of Highly Compensated Employees in order
of their highest actual deferral percentages in accordance with
Section 401(k)(8)(B)(ii) of the Code and the Treasury regulations thereunder.
Once determined, such Excess Contributions shall be distributed to Highly
Compensated Employees in order of the highest dollar amounts contributed on
behalf of such Highly Compensated Employees in accordance with
Section 401(k)(8)(C) of the Code and the Treasury Regulations thereunder before
the end of the next following Plan Year. The income or loss allocable to
contributions determined to be excess pursuant to this Section shall be
determined by the Company in accordance with applicable rules and regulations “



  6.   Section 8.5 shall be deleted and the following shall be substituted
therefor:

     “8.5 Limitation on Commencement of Distribution. Notwithstanding any
provision in the Plan to the contrary, all distributions required under this
Article VIII shall be determined and made in accordance with the proposed
regulations under Section 401(a)(9) of the Code, including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of the
proposed Treasury Regulations. Accordingly, the entire interest of a Participant
in his Separate Account must be distributed or must begin to be distributed no
later than the Participant’s Mandatory Distribution Date. A Participant’s
Mandatory Distribution Date shall be determined as follows:

(i) The Mandatory Distribution Date of a Participant who attains age 70 1/2 on
or after January 1, 1988 shall be April 1, 1990, or the first day of April
following the calendar year in which the Participant attains age 70 1/2, which
ever is later.

6



--------------------------------------------------------------------------------



 



(ii) The Mandatory Distribution Date of a Participant who attains age 70 1/2
before January 1, 1988 shall be the first day of April following the calendar
year in which the later of the Participant’s termination of employment or
attainment of age 70 1/2 occurs.

If the Participant dies on or after the Participant’s Mandatory Distribution
Date, the remaining portion of the Participant’s Separate Account must continue
to be distributed at least as rapidly as under the method of distribution in
effect at the Participant’s death. If, however, the Participant dies before his
Mandatory Distribution Date, distribution of the Participant’s Separate Account
must be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.”



V.   Effective as of August 5, 1997, the phrase “or Section 401(a)(13) of the
Code relating to certain judgments and settlements” shall be added after the
phrase “qualified domestic relations orders” in the first sentence of
Section 8.7 of the Plan.



VI.   Effective as of January 1, 1998, the monetary amount “$3,500” in
Section 8.4 of the Plan shall be deleted in each place that it appears and the
monetary amount “$5,000” shall be substituted therefor.



VII.   Effective as of January 1, 1999:



  1.   The first sentence of Section 4.1 of the Plan shall be deleted and the
following shall be substituted therefor:

“Commencing with the date as of which an Eligible Employee becomes a
Participant, such Participant may elect to have Employee Before-Tax
Contributions, in integral percentages of 1% to 20% of his Eligible Earnings,
made on his behalf to the Plan and credited to his Employee Before-Tax
Contribution Account; provided, however, that Employee Before-Tax Contributions
and any elective deferrals (as defined in Section 402(g)(3) of the Code) made by
a Participant under all other qualified plans maintained by the Company or any
Affiliate shall not exceed $10,500 (or such higher dollar amount as shall be in
effect for such calendar year in accordance with the adjusted factor prescribed
under Sections 402(g)(5) and 415(d) of the Code) during a calendar year.”



  2.   Section 4.2 of the Plan shall be deleted and the following shall be
substituted therefor:

     “4.2 Election to Change or Suspend Employee Before Tax Contributions. A
Participant may suspend or change the percentage of his Eligible Earnings which
he has contributed on his behalf to the Plan as Employee Before-Tax
Contributions in accordance with the procedures and within the time period
prescribed by the Plan Administrator; provided,

7



--------------------------------------------------------------------------------



 



however, that such Participant shall be limited to selecting an amount of his
Eligible Earnings which does not exceed the limitations specified in
Sections 4.1 and 4.12.”



  3.   Section 4.4 of the Plan shall be deleted and such Section number shall be
reserved.     4.   Section 4.6 of the Plan shall be deleted and the following
shall be substituted therefor:

     “4.6 Election to Change or Suspend Employee After-Tax Contributions. Any
Participant may suspend or change the percentage of his Employee After-Tax
Contributions that he contributes to the Plan in accordance with the procedures
and within the time period prescribed by the Plan Administrator; provided,
however, that he shall be limited to selecting an amount of his Eligible
Earnings which does not exceed the limitations specified in Sections 4.9 and
4.11.”



  5.   Section 4.7 of the Plan shall be deleted and such Section number shall be
reserved.     6.   Section 5.1 of the Plan shall be deleted and the following
shall be substituted therefor:

     “5.1 Funds. The assets of the Plan shall be maintained in the investment
fund or funds made available from time to time by the Company in accordance with
the selection made by each Participant with respect to the contributions in his
Account pursuant to Section 5.4 below.”



  7.   Section 5.5 of the Plan shall be deleted and the following shall be
substituted therefor:

     “5.4 Investment Election.

Any Employee Before-Tax Contributions, Employer Matching Contributions, and any
Employee After-Tax Contributions which are credited to a Participant’s Separate
Account shall be deposited by the Trustee in such Fund or Funds selected by each
Participant in accordance with the provisions of this Section. The Trustee shall
have no duty to collect or enforce payment of contributions or inquire into the
amount or method used in determining the amount of contributions, and shall be
accountable only for contributions received by it.

Each Participant shall designate, in accordance with the procedures established
by the Company, the manner in which the amounts allocated to his Separate
Account shall be invested from among the Funds. A Participant may designate one
of such Funds for all of the contributions to his Separate Account, or he may
split the investment of the amounts allocated to such

8



--------------------------------------------------------------------------------



 



Separate Account among such Funds in such increments as the Company may
prescribe. If a Participant fails to make a designation of 100% of the
contributions to his Separate Account, such nondesignated contributions shall be
invested in the Fund or Funds designated by the Company from time to time in a
uniform and nondiscriminatory manner.

A Participant may change his investment designation for future contributions to
be allocated to his Separate Account. Any such change shall be made in
accordance with the procedures established by the Company, and the frequency of
such changes may be limited by the Company.

A Participant or former Participant may convert his investment designation with
respect to amounts already allocated to his Separate Account that are invested
in one of the Funds. Any such conversion shall be made in accordance with the
procedures established by the Company, and the frequency of such conversions may
be limited by the Company.

Notwithstanding any provision in this Section 5.4 to the contrary, in the event
any one or more of the Funds is eliminated as an investment fund by the Company,
each Participant and former Participant who has an investment election in effect
which designates such investment fund for the investment of amounts allocated to
such individual’s Separate Account, shall designate a continuing Fund or Funds
made available by the Company for the investment of such amounts; provided,
however, that in the event such individual fails to make such a designation,
such contributions or amounts shall be invested in a the Fund or Funds
designated by the Company in a uniform and nondiscriminatory manner.”



VIII.   Effective as of January 1, 2000:



  1.   The following sentence shall be added to Section 1.1(10) of the Plan:    
    “A distribution from the Employee Before-Tax Contribution Account of a
Participant who has not attained age 59 1/2 pursuant to Section 7.3 shall not
constitute an Eligible Rollover Distribution.”     2.   The word “or” that
appears immediately before clause (iii) of Section 1.1(10) of the Plan shall be
deleted and the following phrase shall be added at the end of such Section:    
    “or (iv) a distribution from the Employee Before-Tax Contributions Account
of a Participant who has not attained the age of 59 1/2 pursuant to Section
7.3.”     3.   The following sentence shall be added to Section 7.2 of the Plan:

9



--------------------------------------------------------------------------------



 



“Any withdrawal hereunder that constitutes an Eligible Rollover Distribution
shall be subject to the rollover election described in Section 8.10.”



IX.   Effective as of January 1, 2001:



  1.   Sections 8.5 of the Plan shall be deleted and the following shall be
substituted therefor:

     “8.5 Limitation on Commencement of Distribution. Notwithstanding any
provision in the Plan to the contrary, all distributions required under this
Article VIII shall be determined and made in accordance with the regulations
under Section 401(a)(9) of the Code, including the minimum distribution
incidental benefit requirements of Section 1.401(a)(9)-2 of the Treasury
Regulations. Accordingly, the entire interest of a Participant in his Separate
Account must be distributed or must begin to be distributed no later than the
Participant’s Mandatory Distribution Date. A Participant’s Mandatory
Distribution Date shall be determined as follows:

     (i) The Mandatory Distribution Date of a Participant who has attained age
70½ before January 1, 2001, shall be April 1 of the calendar year following the
calendar year in which such Participant attains the age 70½.

     (ii) The Mandatory Distribution Date of a Participant who attains age 70½
after December 31, 2000, shall be April 1 of the calendar year following the
later of (A) the calendar year in which such Participant attains the age 70½ or
(B) the calendar year in which such Participant terminates his employment with
the Company (provided, however, that clause (B) of this sentence shall not apply
in the case of a Participant who is a ‘five-percent owner’ (as defined in
section 416 of the Code) with respect to the Plan Year ending in the calendar
year in which such Participant attains the age 70½).

     (iii) If the Participant dies on or after the Participant’s Mandatory
Distribution Date, the remaining portion of the Participant’s Separate Account
must continue to be distributed at least as rapidly as under the method of
distribution in effect at the Participant’s death. If, however, the Participant
dies before his Mandatory Distribution Date, the Mandatory Distribution Date
shall be (A) if payable to other than the Participant’s spouse, the last day of
the one-year period following the death of such Participant or (B) if payable to
the Participant’s spouse, after the date upon which such Participant would have
attained the age 70½, unless such surviving spouse dies before payments
commence, in which case the Mandatory Distribution Date may not be deferred
beyond the last day of the one-year period following the death of such surviving
spouse.

10



--------------------------------------------------------------------------------



 



The preceding provisions of this Section notwithstanding, a Participant may not
elect to defer the receipt of his benefit hereunder to the extent that such
deferral creates a death benefit that is more than incidental within the meaning
of section 401(a)(9)(G) of the Code and applicable Treasury regulations
thereunder. Further, a Participant (other than a Participant who is a
‘five-percent owner’ (as defined in section 416 of the Code) with respect to the
Plan Year ending in the calendar year in which such Participant attains the age
70½) who attains age 70½ in calendar year 1998, 1999 or 2000 may elect to defer
his Mandatory Disbursement Date until no later than April 1 of the calendar year
following the later of (A) the calendar year in which such Participant attains
the age 70½ or (B) the calendar year in which such Participant terminates his
employment with the Company, provided, that such election is made by the end of
the calendar year in which such Participant attains age 70½.”



X.   Effective January 1, 2002, the following provisions shall be added at the
end of Section 8.5 of the Plan:

“With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2002, the Plan will apply the minimum distribution
requirements of section 401(a)(9) of the Code in accordance with the regulations
under section 401(a)(9) of the Code that were proposed on January 17, 2001,
notwithstanding any provisions of the Plan to the contrary. This amendment shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under section 401(a)(9) of the Code or such
other date as may be specified in guidance published by the Internal Revenue
Service.”



XI.   As amended hereby, the Plan is specifically ratified and reaffirmed.

       EXECUTED, this 19th day of October, 2001.

             
 
  COOPER CAMERON CORPORATION

           

           
 
  By:   /s/ Jane L. Crowder
 
     

--------------------------------------------------------------------------------

 

      Name:   Jane L. Crowder

         

--------------------------------------------------------------------------------

 

      Title:   VP, Human Resources

         

--------------------------------------------------------------------------------

 

11



--------------------------------------------------------------------------------



 



APPENDIX A

SECTION 415 LIMITATIONS

     Section 1. Application. The provisions set forth in this Appendix A are
intended solely to comply with the requirements of Section 415 of the Code, as
amended, and shall be interpreted, applied, and if and to the extent necessary,
deemed modified without further formal language so as to satisfy solely the
minimum requirements of said Section. For such purposes, the limitations of
Section 415 of the Code, as amended, are hereby incorporated by reference and
made part hereof as though fully set forth herein, but shall be applied only to
particular Plan benefits in accordance with the provisions of this Appendix A,
to the extent such provisions are not consistent with Section 415 of the Code.
If there is any discrepancy between the provisions in this Appendix A and the
provisions of Section 415 of the Code, such discrepancy shall be resolved in
such a way as to give full effect to the provisions of Section 415 of the Code.

     Section 2. Definitions. For purposes of this Appendix, the following terms
and phrases shall have these respective meanings:

     (a) “Annual Additions” of a Participant for any Limitation Year shall mean
the total of (A) the Employer Matching Contributions, Employee Before-Tax
Contributions, Employee After-Tax Contributions, and forfeitures, if any,
allocated to such Participant’s Accounts for such year, (B) Participant’s
contributions, if any, (excluding any Rollover Contributions) for such year, and
(C) amounts referred to in Sections 415(l)(1) and 419A(d)(2) of the Code.

     (b) “415 Compensation” shall mean the total of all amounts paid by the
Employer to or for the benefit of a Participant for services rendered or labor
performed for the Employer which are required to be reported on the
Participant’s federal income tax withholding statement or statements (Form W-2
or its subsequent equivalent), subject to the following adjustments and
limitations:

     (1) The following shall be included:

                    (A) From and after January 1, 1998, elective deferrals (as
defined in Section 402(g)(3) of the Code) from compensation to be paid by the
Employer to the Participant;

                    (B) Any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includable in the
gross income of the Participant by reason of Section 125 or 457 of the Code; and

                    (C) From and after January 1, 2001, any amounts that are not
includable in the gross income of a Participant under a salary reduction
agreement by reason of the application of Section 132(f) of the Code.

A-1



--------------------------------------------------------------------------------



 



     (2) The 415 Compensation of any Participant taken into account for purposes
of the Plan shall be limited to $170,000 for any Plan Year with such limitation
to be:

                    (A) Adjusted automatically to reflect any amendments to
Section 401(a)(17) of the Code and any cost-of-living increases authorized by
Section 401(a)(17) of the Code; and

                    (B) Prorated for a Plan Year of less than twelve months and
to the extent otherwise required by applicable law.

     (c) “Limitation Year” shall mean the Plan Year.

     (d) “Maximum Annual Additions” of a Participant for any Limitation Year
shall mean the lesser of (1) $30,000 (with such amount to be adjusted
automatically to reflect any cost-of-living adjustment authorized by Section
415(d) of the Code) or (2) 25% of such Participant’s 415 Compensation during
such Limitation Year, except that the limitation in this Clause (2) shall not
apply to any contribution for medical benefits (within the meaning of
Section 419A(f)(2) of the Code) after separation from service with the Company
or a Controlled Entity that is otherwise treated as an Annual Addition or to any
amount otherwise treated as an Annual Addition under Section 415(l)(1) of the
Code.

     Section 3. Limitations and Corrections. Contrary Plan provisions
notwithstanding, in no event shall the Annual Additions credited to a
Participant’s Account for any Limitation Year exceed the Maximum Annual
Additions for such Participant’s for such year. If as a result of allocation of
forfeitures, a reasonable error in estimating a Participant’s compensation, a
reasonable error in determining the amount of elective deferrals (within the
meaning of Section 402(g)(3) of the Code) that may be made with respect to any
individual under the limits of Section 415 of the Code, or because of other
limited facts and circumstances, the Annual Additions that would be credited to
a Participant’s Account for a Limitation Year would nonetheless exceed the
Maximum Annual Additions for such Participant for such year, the excess Annual
Additions which, but for this Appendix, would have been allocated to such
Participant’s Account shall be disposed of as follows:

     (a) First, any such excess Annual Additions in the form of Employee
Before-Tax Contributions on behalf of such Participant shall be distributed to
such Participant, adjusted for income or loss allocated thereto; and

     (b) Next, any such excess Annual Additions in the form of Employer Matching
Contributions and forfeitures shall, to the extent such amounts would otherwise
have been allocated to such Participant’s Account, be treated as a forfeiture.

     Section 4. Multiple Plans. For purposes of determining whether the Annual
Additions under this Plan exceed the limitations herein provided, all defined
contribution plans of the Employer are to be treated as one defined contribution
plan. In addition, all defined contribution plans of Controlled Entities shall
be aggregated for this purpose. For purposes of this Appendix only, a
“Controlled Entity” (other than an affiliated service group member within the
meaning of

A-2



--------------------------------------------------------------------------------



 



Section 414(m) of the Code) shall be determined by application of a more than
50% control standard in lieu of an 80% control standard. If the Annual Additions
credited to a Participant’s Account for any Limitation Year under this Plan plus
the additions credited on his behalf under other defined contribution plans
required to be aggregated pursuant to this Section would exceed the Maximum
Annual Additions for such Participant for such Limitation Year, the Annual
Additions under this Plan and the additions under such other plans shall be
reduced on a pro rata basis and allocated, reallocated, or returned in
accordance with applicable plan provisions regarding Annual Additions in excess
of Maximum Annual Additions.

     Section 5. Contribution Adjustments. If the limitations set forth in this
Appendix would not otherwise be met for any Limitation Year, the Employee
Before-Tax Contributions elections of affected Participants may be reduced by
the Employer on a temporary and prospective basis in such manner as the Employer
shall determine.

A-3



--------------------------------------------------------------------------------



 



Exhibit 10.38

FOURTH AMENDMENT TO THE
COOPER CAMERON CORPORATION
SAVINGS-INVESTMENT PLAN FOR HOURLY EMPLOYEES

     WHEREAS, Cooper Cameron Corporation (the “Company”) and other Employers
have heretofore adopted the Cooper Cameron Corporation Savings-Investment Plan
for Hourly Employees (the “Plan”); and

     WHEREAS, the Company desires to amend the Plan on behalf of itself and all
Employers to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”), with such amendments intended as good
faith compliance with the requirements of EGTRRA and to be construed in
accordance with EGTRRA and guidance issued thereunder; and

     WHEREAS, the Company also desires to amend the Plan on behalf of itself and
all Employers with respect to certain new claims procedure rules based upon
regulations issued by the Department of Labor; and

     WHEREAS, the Company also desires to amend the Plan on behalf of itself and
all Employers with respect to minimum distribution requirements utilizing the
model amendments provided under Revenue Procedure 2002-29;

     NOW, THEREFORE, the Plan shall be amended as follows and such amendments
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of such amendments:

     1. Effective as of January 1, 2002, the reference to “$170,000” in
Section 1.1(7) of the Plan and Section 2(b)(2) of Appendix A of the Plan shall
be deleted and the reference to “$200,000” shall be substituted therefor.

     2. Effective with respect to distributions made from the Plan after
December 31, 2001, Section 1.1(9) of the Plan shall be deleted and the following
shall be substituted therefor:

     “(9) Eligible Retirement Plan: Any of: an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, a qualified plan described in Section 401(a) of the Code,
which, under its provisions does, and under applicable law may, accept an
Eligible Rollover Distribution, an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for the

 



--------------------------------------------------------------------------------



 



amounts transferred into such plan from this Plan. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse or to a spouse or former spouse who is an alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code.”

     3. Effective with respect to distributions made from the Plan after
December 31, 2001, the following shall be added to Section 1.1(10) of the Plan:

“Notwithstanding the foregoing or any other provision of the Plan, (A) any
amount that is distributed from the Plan on account of hardship shall not be an
Eligible Rollover Distribution and no election may be made to have any portion
of such a distribution paid directly to an Eligible Retirement Plan and (B) a
portion of a distribution shall not fail to be an Eligible Rollover Distribution
merely because the portion consists of after-tax employee contributions which
are not includable in gross income; provided, however, that such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includable in gross income and the portion
of such distribution which is not so includable.”

     4. Effective as of January 1, 2002, the first sentence of Section 4.1 of
the Plan shall be deleted and the following shall be substituted therefor:

“Commencing with the date as of which an Eligible Employee becomes a
Participant, such Participant may elect to have Employee Before-Tax
Contributions, in integral percentages of 1% to 20% of his Eligible Earnings,
made on his behalf to the Plan and credited to his Employee Before-Tax
Contribution Account; provided, however, that Employee Before-Tax Contributions
and any elective deferrals (as defined in Section 402(g)(3) of the Code) under
all other plans, contracts and arrangements of the Company or any Affiliate on
behalf of any Participant for any calendar year shall not exceed the dollar
limitation contained in Section 402(g) of the Code in effect for such calendar
year.”

     5. Effective as of January 1, 2002, the following shall be added to
Section 4.12 of the Plan:

“The foregoing notwithstanding, the multiple use test described in Treasury
Regulation § 1.401(m)-2 shall not apply for Plan Years beginning after
December 31, 2001.”

     6. Effective for distributions from the Plan made after December 31, 2001,
the following new paragraph shall be added to Section 8.4 of the Plan:

-2-



--------------------------------------------------------------------------------



 



     “Notwithstanding the provisions of the Plan regarding availability of
distributions from the Plan upon ‘termination of employment,’ a Participant’s
Separate Accounts shall be distributed on account of the Participant’s
‘severance from employment’ as such term is used in Section 401(k)(2)(B)(i)(I)
of the Code. Distributions permitted under the Plan upon a Participant’s
‘severance from employment’ pursuant to the preceding sentence shall apply for
distributions after December 31, 2001 regardless of when the severance from
employment occurred.”

     7. Effective as of January 1, 2002, the reference to “Section 7.9” in
Section 10.2 of the Plan shall be deleted and the reference to “Section 10.4”
shall be substituted therefor.

     8. Effective for Plan benefit claims filed after December 31, 2001,
Section 10.4 of the Plan shall be deleted and the following shall be substituted
therefor:

     “10.4 Claims Procedures. Claims for Plan benefits and reviews of Plan
benefit claims which have been denied or modified will be processed in
accordance with the written Plan claims procedures established by the Cooper
Cameron Corporation Plans Administration Committee, which procedures are hereby
incorporated by reference as a part of the Plan and may be amended from time to
time by such committee.”

     9. Effective as of January 1, 2002, Section 2(d) of Appendix A to the Plan
shall be deleted and the following shall be substituted therefor:

     “(d) ‘Maximum Annual Additions’ of a Participant for any Limitation Year
shall mean the lesser of (a) $40,000 (with such amount to be adjusted
automatically to reflect any cost-of-living adjustment authorized by Section
415(d) of the Code) or (B) 100% of such Participant’s 415 Compensation during
such Limitation Year, except that the limitation in this Clause (B) shall not
apply to any contribution for medical benefits (within the meaning of
Section 419A(f)(2) of the Code) after separation from service with the Employer
or an Affiliate that is otherwise treated as an Annual Addition or to any amount
otherwise treated as an Annual Addition under Section 415(l)(1) of the Code.”

     10. Effective as of January 1, 2003, a new Section 1.1(27A) shall be added
to the Plan as follows:

     “(27A) The term ‘Permanent and Total Disability’ shall mean when a
Participant has been determined to be disabled under any Company-sponsored
long-term disability plan, or if such Participant is not eligible for coverage
under any such plan, then such Participant shall be considered totally and
permanently disabled if such Participant has been determined eligible to receive
Social Security disability benefits under the Federal Social Security Act. A
Participant shall cease to be Permanently

-3-



--------------------------------------------------------------------------------



 



and Totally Disabled for purposes of the Plan as of the date he ceases to be
eligible for such benefits.”

     11. Effective as of January 1, 2003, Section 8.1(b) of the Plan shall be
deleted and the following shall be substituted therefor:

     “(b) the date such Participant’s employment with the Employer or an
Affiliate is terminated because of Permanent and Total Disability.”

     12. Effective as of January 1, 2003, the following new Section 8.5A shall
be added to Article VIII of the Plan:

     “8.5A Minimum Distribution Requirements.

     (a) The provisions of this Section 8.5A will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 Distribution Calendar Year.

     (b) The requirements of this Section 8.5A will take precedence over any
inconsistent provisions of the Plan.

     (c) All distributions required under this Section 8.5A will be determined
and made in accordance with the Treasury regulations under Section 401(a)(9) of
the Code.

     (d) Notwithstanding the other provisions of this Section 8.5A,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to section 242(b)(2) of
TEFRA.

     (e) The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Beginning Date. If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

     (1) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

     (2) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

-4-



--------------------------------------------------------------------------------



 



     (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

     (4) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Paragraph (disregarding
item (1) above), will apply as if the surviving spouse were the Participant.

For purposes of this Paragraph (e) and Paragraph (g) below, unless item
(4) above applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If item (4) above applies, distributions are considered
to begin on the date distributions are required to begin to the surviving spouse
under item (1) above. If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under item (1) above), the date distributions are considered to begin is the
date distributions actually commence. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
Paragraphs (f) and (g) of this Section 8.5A, whichever is applicable. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Section 401(a)(9) of the Code and the Treasury regulations.

     (f) During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

     (1) the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

     (2) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

-5-



--------------------------------------------------------------------------------



 



Required minimum distributions will be determined under this Paragraph
(f) beginning with the first Distribution Calendar Year and up to and including
the Distribution Calendar Year that includes the Participant’s date of death.

     (g) If the Participant dies on or after the date distributions begin and
there is a Designated Beneficiary, the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account Balance by the
longer of the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s Designated Beneficiary, determined as follows:

     (1) The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

     (2) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

     (3) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Designated Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

If the Participant dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Participant’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

     (h) If the Participant dies before the date distributions begin and there
is a Designated Beneficiary, the minimum amount that will be distributed for
each Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the remaining
Life Expectancy of the Participant’s Designated Beneficiary, determined as
provided in item (1), (2) or (3) of Paragraph (g), whichever is applicable. If
the Participant dies before the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year following the year of the
Participant’s death,

-6-



--------------------------------------------------------------------------------



 



distribution of the Participant’s entire interest will be completed by December
31 of the calendar year containing the fifth anniversary of the Participant’s
death. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole Designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under item (1) of Paragraph (e), this Paragraph (h) will apply
as if the surviving spouse were the Participant. Notwithstanding the foregoing,
if the Participant dies before distributions begin and there is a Designated
Beneficiary, distribution to the Designated Beneficiary is not required to begin
by the date specified in Paragraph (e) above but the Participant’s entire
interest will be distributed to the Designated Beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death. If
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to either the Participant or the surviving spouse begin, this
Paragraph will apply as if the surviving spouse were the Participant.

     (i) For purposes of this Section 8.5A, the following terms and phrases
shall have these respective meanings:

     (1) Designated Beneficiary: The individual who is designated as a
Participant’s Beneficiary under Section 9.1 of the Plan and is a Designated
Beneficiary under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.

     (2) Distribution Calendar Year: A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Paragraph (e). The required minimum distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

     (3) Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

     (4) Participant’s Account Balance. The balance in a Participant’s Accounts
as of the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the
Participant’s Accounts as of dates in the

-7-



--------------------------------------------------------------------------------



 



valuation calendar year after the Valuation Date and decreased by distributions
made in the valuation calendar year after the Valuation Date. A Participant’s
Account Balance for the valuation calendar year includes any amounts rolled over
or transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.

     (5) Requiring Beginning Date. With respect to a Participant or Beneficiary,
the date described in Section 8.5 of the Plan.”

     13. As amended hereby, the Plan is specifically ratified and reaffirmed.

     IN WITNESS WHEREOF, the party has caused these presents to be executed this
19th day of December, 2002, effective for all purposes as provided above.

             
 
  COOPER CAMERON CORPORATION

           

           
 
  By:   /s/ Jane Crowder
 
     

--------------------------------------------------------------------------------

 

      Name:   Jane Crowder

         

--------------------------------------------------------------------------------

 

      Title:   VP, Human Resources

         

--------------------------------------------------------------------------------

 

-8-



--------------------------------------------------------------------------------



 



Exhibit 10.38

FIFTH AMENDMENT TO THE
COOPER CAMERON CORPORATION
SAVINGS-INVESTMENT PLAN FOR HOURLY EMPLOYEES

     WHEREAS, Cooper Cameron Corporation (the “Company”) and other Employers
have previously adopted the Cooper Cameron Corporation Savings-Investment Plan
for Hourly Employees (the “Plan”);

     WHEREAS, the Company desires to freeze participation in and temporarily
suspend contributions and deferrals to the Plan effective for periods after
December 31, 2004; and

     WHEREAS, the Company desires to amend the Plan to incorporate provisions
reflecting Participants’ and Beneficiaries’ rights to vote shares of Company
Stock held in their Separate Accounts under the Plan;

     NOW, THEREFORE, the Plan is hereby amended as follows:



I.   Effective as of April 1, 1996:



  1.   A new Section 1.1(6A) shall be added to the Plan as follows:

     “(6A) The term “Company Stock” shall mean the common stock of Cooper
Cameron Corporation.”



  2.   A new Section 1.1(6B) shall be added to the Plan as follows:

     “(6B) The term “Company Stock Fund” shall mean the investment fund
established to invest in Company Stock and maintained pursuant to the provisions
of Section 5.5.”



  3.   A new Section 5.6 shall be added to the Plan as follows:

                         “5.6 Company Stock Fund.

In addition to the other investment funds made available by the Company under
the Plan, the Company shall cause the Company Stock Fund to be established and
maintained at all times pursuant to Section 5.1. Except as specifically provided
otherwise, the assets of the Company Stock Fund shall be invested by the Trustee
solely in Company Stock; provided, however, that the Company Stock Fund may hold
an amount of cash to the extent required in lieu of holding fractional shares of
Company Stock. The Trustee shall receive Company Stock from the Company or
purchase Company Stock in the market; provided, however, that any such purchase
shall be made only in exchange for fair market value as determined by the
Trustee.”

 



--------------------------------------------------------------------------------



 



  4.   A new Section 5.7 shall be added to the Plan as follows:

                         “5.7 Voting of Company Stock in the Company Stock Fund.

Each Participant or Beneficiary who has shares of Company Stock allocated to his
Separate Account shall be a named fiduciary with respect to the voting of
Company Stock held thereunder and shall have the following powers and
responsibilities:



  (a)   Prior to each annual or special meeting of the shareholders of the
Company, the Company shall cause to be sent to each Participant and Beneficiary
who has Company Stock allocated to his Separate Account and invested in the
Company Stock Fund under the Plan a copy of the proxy solicitation material
therefor, together with a form requesting confidential voting instructions, with
respect to the voting of such Company Stock as well as the voting of Company
Stock for which the Trustee does not receive instructions. Each such Participant
and/or Beneficiary shall instruct the Trustee to vote the number of such
uninstructed shares of Company Stock equal to the proportion that the number of
shares of Company Stock allocated to his Separate Account and invested in the
Company Stock Fund bears to the total number of shares of Company Stock in the
Plan for which instructions are received. Upon receipt of such a Participant’s
or Beneficiary’s instructions, the Trustee shall then vote in person, or by
proxy, such shares of Company Stock as so instructed.     (b)   The Company
shall cause the Trustee to furnish to each Participant and Beneficiary who has
Company Stock allocated to his Separate Account and invested in the Company
Stock Fund under the Plan notice of any tender or exchange offer for, or a
request or invitation for tenders or exchanges of, Company Stock made to the
Trustee. The Trustee shall request from each such Participant and Beneficiary
instructions as to the tendering or exchanging of Company Stock allocated to his
Separate Account and invested in the Company Stock Fund and the tendering or
exchanging of Company Stock for which the Trustee does not receive instructions.
Each such Participant shall instruct the Trustee with respect to the tendering
or exchanging of Company Stock for which the Trustee does not receive
instructions. Each such Participant shall instruct the Trustee with respect to
the tendering or exchanging of the number of such uninstructed shares of Company
Stock equal to the proportion that the number of the shares of Company Stock
allocated to his Separate Account and invested in the Company Stock Fund bears
to the total number of shares of Company Stock in the Plan for which
instructions are received. The Trustee shall provide Participants and
Beneficiaries

-2-



--------------------------------------------------------------------------------



 



      with a reasonable period of time in which they may consider any such
tender or exchange offer for, or request or invitation for tenders or exchanges
of, Company Stock made to the Trustee. Within the time specified by the Trustee,
the Trustee shall tender or exchange such Company Stock as to which the Trustee
has received instructions to tender or exchange from Participants and
Beneficiaries.     (c)   Instructions received from Participants and
Beneficiaries by the Trustee regarding the voting, tendering, or exchanging of
Company Stock shall be held in strictest confidence and shall not be divulged to
any other person, including officers or employees of the Company, except as
otherwise required by law, regulation or lawful process.”



II.   Effective as of December 31, 2004, notwithstanding any provision of the
Plan to the contrary:



  (a)   No Employee who is not a Participant in the Plan as of December 31, 2004
shall become a Participant in the Plan; and     (b)   The Employer hereby
temporarily suspends all contributions to the Plan effective for periods after
December 31, 2004 and, pending the lifting of such suspension by the Employer,
no contributions of any sort shall be made to the Plan for any period after
December 31, 2004.



III.   Capitalized terms used but not defined herein shall have the meanings
attributed to such terms in the Plan.



IV.   As amended hereby, the Plan is specifically ratified and reaffirmed.

     IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed this 17th day of December, 2004, effective for all purposes as provided
above.

             
 
  COOPER CAMERON CORPORATION

           

           
 
  By:   /s/ Jane Schmitt
 
     

--------------------------------------------------------------------------------

 
 
      Name:   Jane Schmitt

         

--------------------------------------------------------------------------------

 

      Title:   VP, Human Resources

         

--------------------------------------------------------------------------------

 

-3-